Dear Mr. Sharp:
Your request for an Attorney General Opinion was forwarded to me for research and reply.
The questions presented are as follows:
     1.    Does a city prosecutor have authority to compromise a valid bond forfeiture obligation in the interest of policy considerations?
2.    When does a bail bond forfeiture judgment become final?
The first question was addressed by Attorney General Opinion Number 76-1067.  That opinion stated that the district attorney or parish police jury is without authority to compromise a bail bond forfeiture judgment.  This can be further expanded and explained as follows: any bail bond forfeiture judgment brought pursuant to Louisiana Revised Statutes cannot be compromised by a district attorney or city prosecutor since it is a civil obligation due the State of Louisiana.
Attorney General Opinion Number 76-1067 specifically points out that bail bond forfeitures are civil in nature in that they arise out of a contract between the parties, the surety, the principal and the State.  See State v. United Bonding Ins. Co. of Indianapolis, Ind., 154 So.2d 374 (1963); State v. Ledener, 221 So.2d 47 (1969).  When a bail bond is forfeited, there comes into existence a debt due and owing the State of Louisiana. This is a debt on a civil obligation due the State of Louisiana. See United Bonding Ins., supra.
In answer to your second question, a bail bond becomes a final judgment when it is signed by the court. However, the amount due on the judgment becomes executory upon a future date as specified in La. R.S. 15:85.
Thus, it is the opinion of this office that a city prosecutor does not have the authority to compromise a bail bond forfeiture in any case where a bond is taken for release of an accused charged pursuant to the Louisiana Revised Statutes.
Further, a judgment becomes final at the time the judge renders a bail bond forfeiture, although the amount due becomes executory upon a future date.
I hope this opinion sufficiently answers your questions.  If our office may be of any further assistance, please do not hesitate to contact us.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: CLEMENT STORY, III Deputy Director Criminal Division
CS, III:sol